Citation Nr: 0302268	
Decision Date: 02/05/03    Archive Date: 02/19/03	

DOCKET NO.  02-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dextroscoliosis of the dorsal spine with congenital 
pseudoarthrosis at T2-T3.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.  

This matter arises from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

In view of the Board's decision, below, to reopen the claim 
of entitlement to service connection for the disability 
claimed, the Board is undertaking additional development on 
that issue pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903)).  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing that issue.  

In addition to the foregoing, it appears from the veteran's 
various submissions that he may be attempting to reopen his 
claim for service connection for a lumbar spine disability, 
(as opposed to the issue currently on appeal that addresses 
his thoracic/dorsal spine).  Any claim regarding the lumbar 
spine, however, has not been developed on appeal and is not 
inextricably intertwined with the issue on appeal.  
Therefore, it is not before the Board at this time, but is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained. 

2.  By decision dated in April 1997, the Board denied the 
veteran's attempt to re-open his claim for service connection 
for a dorsal spine disability. 

3.  Additional evidence submitted since the Board's April 
1997 decision consists of statements submitted by the 
veteran, as well as statements submitted by his private 
physician.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received subsequent to the Board's April 1997 
denial is new and material, and the veteran's claim of 
entitlement to service connection for dextroscoliosis of the 
dorsal spine with congenital pseudoarthrosis at T2-T3 is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statue and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim, and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case that informed 
him of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, he was provided with comprehensive notice regarding 
the impact of the VCAA on his claim in letters sent to him in 
March and July 2001.  Thus, he was provided adequate notice 
as to the evidence needed to substantiate his claim.  He also 
was given an opportunity to submit additional evidence in 
support of his claim.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed with respect to the limited issue on 
appeal.  Parenthetically, further development will be 
undertaken by the Board consistent with this decision.  

II.  New and Material Evidence Regarding Service Connection 
For Dextroscoliosis of the Dorsal Spine with Congenital 
Pseudoarthrosis At T2-T3

The Board denied the veteran's attempt to reopen his claim 
for service connection for his dorsal spine disability in 
April 1997.  At that time, the Board determined that the 
evidence obtained since the claim was previously denied in an 
April 1975 Board decision, was repetitive, or did not address 
the underlying issue.  As such, the first question to be 
answered is whether new and material evidence has been 
presented which would justify a "reopening" as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359, citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge, 155 F.3d at 1363, citing 
"Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard Definition" 55 Fed. Reg. 19,088, 19,089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service when there is an 
increase in disability during such service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).  

Evidence submitted by the veteran since the Board rendered 
its April 1997 decision consists of various statements from 
the veteran, as well as statements from a private physician.  
The latter indicates that the congenital problem with 
scoliosis that the veteran had prior to military service "may 
have been aggravated" by injury sustained by the veteran as 
the result of a hard landing in conjunction with a parachute 
jump during service.  

The question presented is whether the evidence submitted 
since the Board's April 1997 decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  In this regard, the evidence is new to the extent 
that is was not of record when the Board rendered its prior 
decision.  Moreover, this evidence bears directly and 
substantially upon the specific matter under consideration.  
The additional medical evidence includes a medical opinion to 
the effect that the veteran's disability may have been 
aggravated by circumstances that the veteran purports took 
place during military service.  The implication of the 
private physician's statements is that the currently 
diagnosed dextroscoliosis of the dorsal spine with congenital 
or pseudoarthrosis at T2-T3 is perhaps etiologically related 
to military service.  (However, the Board notes that the 
degree of probability of a relationship between current 
disabilities of the veteran's low back and purported 
inservice injuries has not been fully addressed.  That 
question will be the subject of further development.)  This 
evidence is probative because it bears directly and 
substantially upon the specific matter under consideration, 
i.e., it tends to prove a nexus between military service and 
the degree of disability currently associated with the 
veteran's low back.  It is, therefore, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, it is "new and material" as contemplated by 
the provisions of 38 C.F.R. § 3.156(a).  Accordingly, it is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for the disability at issue.  See 
38 U.S.C.A. § 5108.  








	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence regarding entitlement to service 
connection for dextroscoliosis of the dorsal spine with 
congenital pseudoarthrosis at T2-T3 having been submitted, 
the claim is reopened.  To this extent, the appeal is 
granted.  

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

